                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

FREDDY RODRIGUEZ,

                   Plaintiff,
v.                                      Case No. 8:18-cv-1130-T-33AEP

ICON MANAGEMENT SERVICES, INC.,
ET AL.,

                   Defendants.
                                  /

                                       ORDER

      This matter is before the Court pursuant to the parties’ Joint

Motion for Approval of FLSA Settlement and Dismissal with Prejudice

(Doc. # 55), filed on October 22, 2018.             Also before the Court is

Plaintiff’s Motion for Attorneys’ Fees (Doc. # 59), filed on

November 9, 2018. The Court approves the settlement and grants the

Motion for Attorney’s Fees.

      Background

      On May 8, 2018, Plaintiff Freddy Rodriguez filed this action

against River Strand Golf & Country Club, Inc., alleging claims

for   failure   to    pay   overtime    in     violation   of   the   Fair   Labor

Standards Act. (Doc. # 1). On May 24, 2018, the Court entered its

FLSA Scheduling Order. (Doc. # 10). River Strand filed an Answer

and Affirmative Defenses on June 21, 2018. (Doc. # 15).                 Therein,

River Strand asserted that it was not Rodriguez’s employer. (Id.

at 4).
        On June 29, 2018, Rodriguez filed a Motion for Leave to Amend

the Complaint to add two new parties as Defendants: Icon Management

Services, Inc. and Heritage Harbour Management, Inc. (Doc. # 19).

On   the      same   day,   Rodriguez   filed    Answers   to   the   Court’s

Interrogatories, but those answers were incomplete. (Doc. # 20).

Specifically, Rodriguez failed to state the amount of wages he

claimed, and he did not provide a calculation of the attorney’s

fees incurred. (Id.).         At the Court’s direction, Rodriguez filed

updated answers to the Court’s Interrogatories on July 13, 2018.

(Doc. # 27). In the second round of answers to the Court’s

Interrogatories, Rodriguez claimed that he was owed “$39,960.00

(unliquidated)” and that his attorney had incurred $7,700.00 in

fees and costs. (Id.).

        Subsequently, the Court authorized Rodriguez to amend the

Complaint. (Doc. ## 29, 30). The Court dismissed River Strand after

the parties stipulated that it was not a proper party to the

action. (Doc. ## 46, 47). Icon Management and Heritage Harbour

filed a Verified Summary of Hours Worked by Plaintiff and Wages

Paid to Plaintiff on August 23, 2018. (Doc. # 48).              The very next

day, Rodriguez once again amended his answers to the Court’s

Interrogatories, drastically reducing the amount he claimed to be

owed to only $419.58, an amount which included liquidated damages.

(Doc.     #   49).   The    third   round   of   answers   to   the   Court’s

Interrogatories maintained that Rodriguez’s counsel had incurred
$7,700.00 in attorney’s fees and costs. (Id.).

       Case Settlement and FLSA Fee Shifting Analysis

       The parties were scheduled to mediate on October 8, 2018.

(Doc. # 51).      However, the mediator reported that the parties

settled prior to the mediation conference. (Doc. # 52).         Because

Rodriguez    alleges    that   Defendants   violated   the   FLSA,   any

settlement reached between the parties is subject to judicial

scrutiny.   See Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353 (11th Cir. 1982).

       The Court accordingly directed the parties to file a Motion

for Court Approval of the Settlement including “the amount to be

paid to Plaintiff (including liquidated damages), the payment of

Plaintiff’s attorney’s fees, and whether the issue of attorney’s

fees was negotiated separately from the amount to be paid to

Plaintiff for alleged FLSA violations.” (Doc. # 52).

       On October 22, 2018, the parties filed a Joint Motion for

Approval of FLSA Settlement and Dismissal with Prejudice. (Doc. #

55).   However, their Motion contained a glaring defect: it did not

disclose the amount that Rodriguez’s counsel would receive under

the settlement.        On October 26, 2018, the Court directed the

parties to file the Settlement Agreement on the docket so that the

Court could analyze the attorney’s fees. (Doc. # 56).        On November

2, 2018, the parties filed the Settlement Agreement. (Doc. # 57).

The parties agreed to settle the case as follows: The Plaintiff
will receive $700.00 and his counsel will receive $5,300.00. (Id.).

     The Court directed counsel to provide his fee ledger and

further support for the attorney’s fees requested. (Doc. # 58).

At this juncture, Plaintiff’s counsel has provided a detailed fee

ledger and a memorandum in support of the fees requested. (Doc. #

59). Counsel represents that he actually incurred $9,648.00 in

attorney’s fees, but he has agreed to reduce the attorney’s fees

in an effort to resolve the case. (Doc. # 59-2 at 3).         This Court

is duty-bound to scrutinize the attorney’s fees requested in this

FLSA case as directed by the court in Silva v. Miller, 307 F. App’x

349 (11th Cir. 2009). Here, the Court finds the fees reasonable in

relation to the time dedicated to the case. Furthermore, the

parties represent that the attorney’s fees to be paid to counsel

were negotiated separately and without regard to the other terms

of the settlement. (Doc. # 55 at 3).

     Accordingly, it is

     ORDERED ADJUDGED and DECREED that:

     (1)   The   parties’   Joint   Motion   for   Approval   of   FLSA

           Settlement and Dismissal with Prejudice (Doc. # 55)

           and Plaintiff’s Motion for Attorneys’ Fees (Doc. #

           59) are GRANTED.

     (2)   The settlement is approved.

     (3)   The case is dismissed with prejudice.

     (4)   The Clerk is directed to close the case.
     DONE and ORDERED in Chambers, in Tampa, Florida, this

13th day of November, 2018.




                              5
